March 14, 1913. The opinion of the Court was delivered by
The order involves the merits, and is, therefore, appealable. Pickett v. Fidelity Co., 52 S.C. 584,30 S.E. 614.
Section 192 of the Code of Procedure, 1912, says that "the complaint shall contain a plain and concise statement of the facts constituting a cause of action, without unnecessary repetition." The only fault that can be found with the plaintiff's complaint is that it lacks conciseness, and contains too much repetition. He stated the facts constituting his cause of action. The order of the Circuit Court requires him to add allegations of law, to wit, whether his action is legal or equitable; that is, whether it is an action on the note set out in the complaint, or an action on the note and equitable mortgage alleged in paragraph 3 of the complaint, and for the foreclosure thereof; also, the manner in which said written instrument is claimed to give plaintiff a lien. These are questions for the Court. The order also requires him to set forth in the complaint at least a part of the evidence upon which he relies to prove the facts alleged. Evidentiary matter ought not to be set out in the pleadings. They should contain only allegations of fact — naked facts, accompanied by as few modifying adjectives as the exigencies of the case will permit.
Defendant knows, or ought to know, what instruments he gave plaintiff. If he has forgotten their terms, the Code of Procedure provides a method whereby he may obtain an inspection and copy of them.
Order reversed. *Page 562